Citation Nr: 1511698	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  11-22 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for prostate cancer residuals from March 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) that reduced the Veteran's 100 percent rating for prostate cancer to 20 percent effective from March 1, 2011.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2015.  A transcript is of record.


FINDINGS OF FACT

1.  In an August 2009 rating decision, the Veteran was granted service connection for prostate cancer and assigned a 100 percent evaluation.

2.  In January 2010, the RO notified the Veteran of a proposed rating decision to reduce the evaluation for prostate cancer from 100 percent to 0 percent.

3.  In a December 2010 rating decision, the evaluation for prostate cancer residuals was reduced from 100 percent to 20 percent effective March 1, 2011.

4.  From March 1, 2011 the prostate cancer residuals has been characterized by a daytime voiding interval of less than one hour and awakening to void five or more times per night.






CONCLUSION OF LAW

From March 1, 2011, the criteria for an increased rating of 40 percent for prostate cancer residuals are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.321, 4.1-4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran wrote on his July 2011 VA Form 9, Appeal to the Board of Veterans' Appeals, that he believes that his prostate cancer residuals should be rated at 40 percent.  Therefore, the grant of an evaluation of 40 percent is considered a complete grant of the benefits sought on appeal and the Board need not consider whether the Veteran is entitled to an evaluation greater than 40 percent.
 
In an August 2009 rating decision, the Veteran was granted service connection for prostate cancer and assigned an evaluation of 100 percent.  In January 2010, the RO notified the Veteran in rating decision of a proposal to reduce the evaluation for prostate cancer from a 100 percent to 0 percent.  In a December 2010 rating decision, the evaluation for prostate cancer residuals was reduced from 100 percent to 20 percent effective March 1, 2011.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system, provides that following the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months and any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  The rating criteria also provide that if there has been no local reoccurrence or metastasis, then a Veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.

The evidence does not show that the Veteran's prostate cancer residuals include renal dysfunction, and therefore his voiding dysfunction forms the basis for his evaluation.  Under 38 C.F.R. § 4.115a, a voiding dysfunction is to be rated as urine leakage, urinary frequency, or obstructed voiding. 

As relevant here urinary frequency, with daytime voiding interval between one and two hours, or; awakening to void three to four times per night, is rated 20 percent disabling.  A daytime voiding interval less than one hour, or; awakening to void five or more times per night, is rated 40 percent disabling.  38 C.F.R. § 4.115a.

The Board finds that the Veteran meets the criteria for a 40 percent evaluation for prostate cancer residuals from March 1, 2011.  A February 2010 VA examination report addendum states that the Veteran got four to six hours of sleep a night and got up two to three times per night.  He urinated hourly during the day and could stretch it to every two hours.  The Veteran wrote in February 2011 that he urinated 8 to 9 times a day.  He did not use pads by choice and sometimes had accidents.  The Veteran slept 5 to 7 hours a night and had to void two to three times during this time.  In July 2011 the Veteran wrote that if a night were considered to be 8 hours, he would have to void 5 or more times a night.  The Veteran testified in January 2015 that during a 5 to 6 hour period of sleep, he got up 4 or 5 times to void.  He got a break every 50 minutes at his job with a school system and voided during each of those breaks.  The Veteran's wife wrote in a January 2015 statement that since his radiation treatment for prostate cancer he got up at least 4 to 6 times a night to use the bathroom.

The Veteran's oral and transcribed statements, and the statement written by his spouse, pertain to a matter, urinary frequency, that is capable of lay observation. As such, the parties' statements and testimony are considered competent for rating purposes.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The lay evidence is also considered credible because it is both internally consistent and consistent with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to an evaluation of 40 percent from March 1, 2011 for prostate cancer residuals because he has a day time voiding interval of less than one hour and awakens to void five or more times per night.  See 38 U.S.C.A. § 5107 (b).


ORDER


Subject to VA laws and regulations pertaining to the payment of monetary benefit, an evaluation of 40 percent for prostate cancer residuals from March 1, 2011 is granted


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


